Dear Executive Director Wade,
¶ 0 This office has received your request for an Attorney General Opinion regarding the following question:
 Is the membership list of the Oklahoma Historical Society a public record required to be made available for public inspection and copying under the Oklahoma Open Records Act?
¶ 1 The Oklahoma Open Records Act ("the Act"), 51 Ohio St. 1991and Supp. 1994, §§ 24A.1, et seq., applies to the records of all "public bodies." Under the Act, the term "Public body" is deemed to include, but not be limited to:
  [A]ny office, department, board, bureau, commission,  agency, trusteeship, authority, council, committee, trust, county, . . . advisory group, task force, study group, or any subdivision thereof, supported in whole or in part by public funds or entrusted with the expenditure of public funds or administering or operating public property, and all committees, or subcommittees thereof.
51 O.S.Supp. 1994, § 24A.3[51-24A.3](2) (emphasis added).
¶ 2 The Oklahoma Historical Society is, under the above-quoted definition a "public body," because the Society, by statute, is "declared to be an organized agency of the State of Oklahoma,"53 Ohio St. 1991, § 1.2[53-1.2](B), is supported in part by public funds, and is required by law to "faithfully expend and apply all money received from the state to the uses and purposes directed by law." 53 Ohio St. 1991, § 1.2[53-1.2](C).
¶ 3 As a "Public body" to which the Oklahoma Open Records Act applies, all records of the Oklahoma Historical Society, under the provisions of 51 O.S.Supp. 1994, § 24A.5[51-24A.5], "shall be open to any person for inspection, copying, and/or mechanical reproduction during regular business hours. . . ." Thus, if the membership list of the Historical Society falls within the definition of "record" under the Open Records Act, the Society must make its list available, unless elsewhere in the law, the record is "specifically required by law to be kept confidential."Id. The Act defines "record" to mean:
  [A]ll documents, including, but not limited to, any book, paper, photograph, microfilm, computer tape, disk, and record, sound recording, film recording, video record or other material regardless of physical form or characteristic, created by, received by, under the authority of, or coming into the custody, control or possession of public officials, public bodies, or their representatives in connection with the transaction of public business, the expenditure of public funds or the administering of public property." Record" does not mean nongovernment personal effects or, unless public disclosure is required by other laws or regulations, vehicle movement records of the Oklahoma Turnpike Authority obtained in connection with the Authority's electronic toll collection system, personal financial information, credit reports or other financial data obtained by or submitted to a public body for the purpose of evaluating credit worthiness, obtaining a license, permit, or for the purpose of becoming qualified to contract with a public body[.]
51 O.S.Supp. 1994, § 24A.3[51-24A.3](1).
¶ 4 The Society's membership list is created by the Society in connection with the transaction of public business. First, the Society, by statute, is composed of those who are or who become members of the Society. 53 Ohio St. 1991, § 1.2[53-1.2]. Second, Article III of the Society's Constitution provides for Membership Application, and vests the Society's Board with the power to classify and determine membership. The Article also specifies the rights and privileges of membership, which include the right to vote and participate at the Society's annual meeting. Third, the Society's quarterly publication, The Chronicles of Oklahoma, is mailed to Society members. Thus, it is clear that the Society's membership list is created as part of the Society's public function.
¶ 5 Under the broad definition of "record," quoted above, the membership list of the Society, which is created by the Society in connection with the transaction of its public business, is a record, no matter in what form it is kept. Accordingly, the list must be made available as required by the Act, unless the law specifically requires it to be kept confidential.
¶ 6 Within the Act and elsewhere throughout Oklahoma's statutes, there are literally more than one hundred exceptions to the disclosure requirements of the Act. None of those exceptions, however, requires that the Society's membership list be kept confidential. Thus, the Society must make its membership list available as required by the Oklahoma Open Records Act.
¶ 7 In answer to your question whether the Oklahoma Historical Society, a state agency created at 53 Ohio St. 1991, § 1.2[53-1.2], must — under the provisions of the Oklahoma Open Records Act, 51 O.S.1991 and Supp. 1994, §§ 24A.1, et seq. — make its membership list available for public inspection and copying, the officialopinion of the Attorney General is: Yes.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
NEAL LEADER SENIOR ASSISTANT ATTORNEY GENERAL